
QuickLinks -- Click here to rapidly navigate through this document

Exhibit 10.1


SLM CORPORATION
INCENTIVE PLAN


SECTION 1.    PURPOSE OF PLAN

        The purpose of the SLM Corporation Incentive Plan ("Plan") is to enable
SLM Corporation (the "Corporation") to attract, retain and motivate its
employees and to further align the interests of the Corporation's employees with
those of the stockholders of the Corporation by providing for or increasing
their proprietary interest in the Corporation.

SECTION 2.    ADMINISTRATION OF THE PLAN

        2.1    Composition of Committee.    The Plan shall be administered by
the Board of Directors and/or by a committee of the Board of Directors of SLM
Corporation, as appointed from time to time by the Board of Directors (the
"Committee"). The Board of Directors shall fill vacancies on and from time to
time may remove or add members to the Committee. The Committee shall act
pursuant to a majority vote or unanimous written consent. Notwithstanding the
foregoing, with respect to any Award that is not intended to satisfy the
conditions of Rule 16b-3 under the Securities Exchange Act of 1934, as amended
(the "Exchange Act") or Section 162(m) of the Internal Revenue Code of 1986, as
amended (the "Code"), the Committee may appoint one or more separate committees
(any such committee, a "Subcommittee") composed of one or more directors of the
Corporation, (who may but need not be members of the Committee) and may delegate
to any such Subcommittee(s) the authority to grant Awards, as defined in
Section 5.1 hereof, under the Plan to Employees, as defined in Section 4, to
determine all terms of such Awards, and/or to administer the Plan or any aspect
of it. Any action by any such Subcommittee within the scope of such delegation
shall be deemed for all purposes to have been taken by the Committee. The
Committee may designate the Secretary of the Corporation or other Corporation
employees to assist the Committee in the administration of the Plan, and may
grant authority to such persons to execute agreements evidencing Awards made
under this Plan or other documents entered into under this Plan on behalf of the
Committee or the Corporation.

        2.2    Powers of the Committee.    Subject to the express provisions of
this Plan, the Committee shall be authorized and empowered to do all things
necessary or desirable in connection with the administration of this Plan with
respect to the Awards over which such Committee has authority, including,
without limitation, the following:

        (a)   to prescribe, amend and rescind rules and regulations relating to
this Plan and to define terms not otherwise defined herein; provided that,
unless the Committee shall specify otherwise, for purposes of this Plan (i) the
term "fair market value" shall mean, as of any date, the closing price for a
Share, as defined in Section 3.1 hereof, reported for that date on the composite
tape for securities listed on the New York Stock Exchange or, if no Shares
traded on the New York Stock Exchange on the date in question, then for the next
preceding date for which Shares traded on the New York Stock Exchange; and
(ii) the term "Corporation" shall mean SLM Corporation and its subsidiaries and
affiliates, unless the context otherwise requires;

        (b)   to determine the Employees to whom Awards shall be granted
hereunder and the timing of any such Awards;

        (c)   to determine the number of Shares subject to Awards and the
exercise or purchase price of such Shares;

        (d)   to establish and verify the extent of satisfaction of any
performance goals applicable to Awards;

        (e)   to prescribe and amend the terms of the agreements evidencing
Awards made under this Plan (which need not be identical);

--------------------------------------------------------------------------------




        (f)    to determine whether, and the extent to which, adjustments are
required pursuant to Section 12 hereof;

        (g)   to interpret and construe this Plan, any rules and regulations
under the Plan and the terms and conditions of any Award granted hereunder, and
to make exceptions to any such provisions in good faith and for the benefit of
the Corporation; and

        (h)   to make all other determinations deemed necessary or advisable for
the administration of the Plan.

        2.3    Determinations of the Committee.    All decisions, determinations
and interpretations by the Committee or the Board regarding the Plan shall be
final and binding on all Employees and Participants, as defined in Section 4
hereof. The Committee or the Board, as applicable, shall consider such factors
as it deems relevant, in its sole and absolute discretion, to making such
decisions, determinations and interpretations including, without limitation, the
recommendations or advice of any officer of the Corporation or Employee and such
attorneys, consultants and accountants as it may select.

SECTION 3.    STOCK SUBJECT TO PLAN

        3.1    Aggregate Limits.    Subject to adjustment as provided in
Section 12, at any time, the aggregate number of shares of the Corporation's
common stock, $.20 par value ("Shares"), issued and issuable pursuant to all
Awards granted under this Plan shall not exceed 15,000,000; provided that no
more than 2,000,000 of such Shares may be issued as Share Awards, as that term
is defined in Section 5.1. The Shares subject to the Plan may be either Shares
reacquired by the Corporation, including Shares purchased in the open market, or
authorized but unissued Shares.

        3.2    Code Section 162(m) Limits.    The aggregate number of Shares
subject to Options granted under this Plan during any calendar year to any one
Employee shall not exceed 1,000,000. The aggregate number of Shares issued or
issuable during any calendar year to any one Employee as Performance Stock
Awards and Restricted Stock Awards shall not exceed 100,000 Shares. The maximum
amount payable pursuant to that portion of an Incentive Bonus Award granted
under this Plan for any calendar year to any Employee that is intended to
satisfy the requirements for "performance based compensation" under Code
Section 162(m) shall not exceed five million dollars ($5,000,000).

        Notwithstanding anything to the contrary in the Plan, the foregoing
limitations shall be subject to adjustment under Section 12 only to the extent
that such adjustment will not affect the status of any Award intended to qualify
as "performance based compensation" under Code Section 162(m).

        3.3    Issuance of Shares.    For purposes of Section 3.1, the aggregate
number of Shares issued under this Plan at any time shall equal the number of
Shares actually issued upon exercise or settlement of an Award less any Shares
returned to the Corporation upon cancellation, expiration or forfeiture of an
Award and less any Shares delivered to the Corporation by or on behalf of a
Participant (either actually or by attestation) in payment or satisfaction of
the purchase price, exercise price or tax obligation of an Award.

SECTION 4.    PERSONS ELIGIBLE UNDER PLAN

        Only employees of the Corporation shall be eligible to be considered for
the grant of Awards under the Plan. For purposes of the administration of
Awards, the term "Employee" shall also include a former Employee or any person
(including any estate) who is a beneficiary of a former Employee. A
"Participant" is any Employee to whom an Award has been made and any person
(including any estate) to whom an Award has been assigned or transferred
pursuant to Section 11.1.

2

--------------------------------------------------------------------------------




SECTION 5.    PLAN AWARDS

        5.1    Award Types.    The following arrangements or benefits are
authorized under the Plan if their terms and conditions are not inconsistent
with the provisions of the Plan: Stock Options, Incentive Bonuses, Performance
Stock and Restricted Stock. Such arrangements and benefits are sometimes
referred to herein as "Awards." Incentive Bonuses, Performance Stock and
Restricted Stock are also referred to as "Share Awards". Each type of Award is
defined as follows:

Stock Options:    A Stock Option is a right granted under Section 6 to purchase
a number of Shares at such exercise price, at such times, and on such other
terms and conditions as are specified in or determined pursuant to the agreement
evidencing the Award (the "Option Agreement"). Options intended to qualify as
Incentive Stock Options ("ISOs") pursuant to Code Section 422 and Options which
are not intended to qualify as ISOs ("Non-qualified Options") may be granted
under Section 6 as the Committee in its sole discretion shall determine.

Incentive Bonus:    An Incentive Bonus is a bonus opportunity awarded under
Section 7 pursuant to which an Employee may become entitled to receive an amount
based on satisfaction of such performance criteria as are specified in the
document evidencing the Award (the "Incentive Bonus Agreement").

Performance Stock:    Performance Stock is an award of Shares made under
Section 8, the grant, issuance, retention and/or vesting of which is subject to
such performance and other conditions as are expressed in the document
evidencing the Award (the "Performance Stock Agreement").

Restricted Stock:    Restricted Stock is an award of Shares made under
Section 9, the grant, issuance, retention and/or vesting of which is subject to
certain restrictions, as are appropriate in the document evidencing the Award
(the "Restricted Stock Agreement").

        5.2    Grants of Awards.    An Award may consist of one such arrangement
or benefit or two or more of them in tandem or in the alternative.

SECTION 6.    STOCK OPTION GRANTS

        The Committee may grant an Option or provide for the grant of an Option,
either from time-to-time in the discretion of the Committee or automatically
upon the occurrence of specified events, including, without limitation, the
achievement of performance goals, the satisfaction of an event or condition
within the control of the recipient of the Award, within the control of others
or not within the person's control.

        6.1    Option Agreement.    Each Option Agreement shall contain
provisions regarding (a) the number of Shares which may be issued upon exercise
of the Option, (b) the purchase price of the Shares and the means of payment for
the Shares, (c) the term of the Option, (d) such terms and conditions of
exercisability as may be determined from time to time by the Committee,
(e) restrictions on the transfer of the Option and forfeiture provisions, and
(f) such further terms and conditions, in each case not inconsistent with the
Plan as may be determined from time to time by the Committee. Option Agreements
evidencing ISOs shall contain such terms and conditions as may be necessary to
comply with the applicable provisions of Section 422 of the Code.

        6.2    Option Price.    The purchase price per Share of the Shares
subject to each Option granted under the Plan shall equal or exceed 100 percent
of the fair market value of such Stock on the date the Option is granted, except
that in the case of Options granted to employees upon a merger or acquisition,
the purchase price may be higher or lower than the fair market value of the
Stock on the date the Option is granted if such purchase price is required to
assume or substitute options held by employees of the acquired Corporation at
the time of the acquisition.

3

--------------------------------------------------------------------------------




        6.3    Option Term.    The "Term" of each Option granted under the Plan,
including any ISOs, shall not exceed ten (10) years from the date of its grant.

        6.4    Option Vesting.    Options granted under the Plan shall be
exercisable at such time and in such installments during the period prior to the
expiration of the Option's Term as determined by the Committee in its sole
discretion, provided that no Option shall vest earlier than one year from the
date of grant, other than for reasons set forth in Section 11.6 and Section 13.
The Committee shall have the right to make the timing of the ability to exercise
any Option granted under the Plan subject to such performance requirements as
deemed appropriate by the Committee. At any time after the grant of an Option
the Committee may, in its sole discretion, reduce or eliminate any restrictions
surrounding any Participant's right to exercise all or part of the Option.

        6.5    Option Exercise.    

        (a)   Partial Exercise. An exercisable Option may be exercised in whole
or in part. However, an Option shall not be exercisable with respect to
fractional Shares and the Committee may require, by the terms of the Option
Agreement, a partial exercise to include a minimum number of Shares.

        (b)   Manner of Exercise. All or a portion of an exercisable Option
shall be deemed exercised upon delivery to the representative of the Corporation
designated for such purpose by the Committee all of the following: (i) notice of
exercise in such form as the Committee authorizes specifying the number of
Shares to be purchased by the Participant, (ii) payment or provision for payment
of the exercise price for such number of Shares, (iii) such representations and
documents as the Committee, in its sole discretion, deems necessary or advisable
to effect compliance with all applicable provisions of the Securities Act of
1933, as amended, and any other federal, state or foreign securities laws or
regulations, (iv) in the event that the Option shall be exercised pursuant to
Section 11.1 by any person or persons other than the Employee, appropriate proof
of the right of such person or persons to exercise the Option, and (v) such
representations and documents as the Committee, in its sole discretion, deems
necessary or advisable to provide for the tax withholding pursuant to
Section 14. Unless provided otherwise by the Committee, no Participant shall
have any right as a stockholder with respect to any Shares purchased pursuant to
any Option until the registration of Shares in the name of such person, and no
adjustment shall be made for dividends (ordinary or extraordinary, whether in
cash, securities or other property) or distributions or other rights for which
the record date is prior to the date such Shares are so registered.

        (c)   Payment of Exercise Price. To the extent authorized by the
Committee, the exercise price of an Option may be paid in the form of one of
more of the following, either through the terms of the Option Agreement or at
the time of exercise of an Option: (i) cash or certified or cashiers' check,
(ii) Shares that have been held by the Participant for such period of time as
the Committee may specify, (iii) other property deemed acceptable by the
Committee, (iv) a reduction in the number of Shares or other property otherwise
issuable pursuant to such Option, (v) any combination of (i) through (iv).

SECTION 7.    INCENTIVE BONUS

        Each Incentive Bonus Award will confer upon the Employee the opportunity
to earn a payment tied to the level of achievement with respect to one or more
performance criteria established for a performance period of not less than one
year.

        7.1    Incentive Bonus Award.    Each Incentive Bonus Award shall
contain provisions regarding (a) the target and maximum amount payable to the
Employee as an Incentive Bonus, (b) the performance criteria and level of
achievement versus these criteria which shall determine the amount of such
payment, (c) the period as to which performance shall be measured for
determining the amount of any payment, (d) the timing of any payment earned by
virtue of performance, (e) restrictions on the alienation or transfer of the
Incentive Bonus prior to actual payment, (f) forfeiture provisions, and

4

--------------------------------------------------------------------------------




(g) such further terms and conditions, in each case not inconsistent with the
Plan as may be determined from time to time by the Committee.

        7.2    Performance Criteria.    The Committee shall establish the
performance criteria and level of achievement versus these criteria, which shall
determine the maximum amount payable under an Incentive Bonus Award, which
criteria may be based on financial performance and/or personal performance
evaluations. The Committee may specify the percentage of the target Incentive
Bonus that is intended to satisfy the requirements for "performance-based
compensation" under Code Section 162(m). Notwithstanding anything to the
contrary herein, the performance criteria for any portion of an Incentive Bonus
that is intended by the Committee to satisfy the requirements for
"performance-based compensation" under Code Section 162(m) shall be a measure
based on one or more Qualifying Performance Criteria (as defined in Section 11.2
hereof) selected by the Committee and specified at the time the Incentive Bonus
Award is granted. The Committee shall certify the extent to which any Qualifying
Performance Criteria has been satisfied, and the amount payable as a result
thereof, prior to payment of any Incentive Bonus that is intended by the
Committee to satisfy the requirements for "performance-based compensation" under
Code Section 162(m).

        7.3    Timing and Form of Payment.    The Committee shall determine the
timing of payment of any Incentive Bonus. The Committee may provide for or,
subject to such terms and conditions as the Committee may specify, may permit a
Participant to elect for the payment of any Incentive Bonus to be deferred to a
specified date or event. The Committee may provide for a Participant to have the
option for his or her Incentive Bonus, or such portion thereof as the Committee
may specify, to be paid in whole or in part in Shares or Stock Units.

        7.4    Discretionary Adjustments.    Notwithstanding satisfaction of any
performance goals, the amount paid under an Incentive Bonus Award on account of
either financial performance or personal performance evaluations may be reduced
by the Committee on the basis of such further considerations as the Committee in
its sole discretion shall determine.

SECTION 8.    PERFORMANCE STOCK

        Performance Stock consists of an award of Shares, the grant, issuance,
retention and/or vesting of which shall be subject to such performance
conditions and to such further terms and conditions as the Committee deems
appropriate.

        8.1    Performance Stock Award.    Each Performance Stock Award shall
contain provisions regarding (a) the number of Shares subject to such Award or a
formula for determining such, (b) the performance criteria and level of
achievement versus these criteria which shall determine the number of Shares
granted, issued, retainable and/or vested, (c) the period as to which
performance shall be measured for determining achievement of performance,
provided that such period shall be no shorter than one year, (d) forfeiture
provisions, and (e) such further terms and conditions, in each case not
inconsistent with the Plan as may be determined from time to time by the
Committee.

        8.2    Performance Criteria.    The grant, issuance, retention and/or
vesting of each Performance Share shall be subject to such performance criteria
and level of achievement versus these criteria as the Committee shall determine,
which criteria may be based on financial performance and/or personal performance
evaluations. Notwithstanding anything to the contrary herein, the performance
criteria for any Performance Stock that is intended by the Committee to satisfy
the requirements for "performance-based compensation" under Code Section 162(m)
shall be a measure based on one or more Qualifying Performance Criteria selected
by the Committee and specified at the time the Performance Stock Award is
granted.

        8.3    Timing and Form of Payment.    The Committee shall determine the
timing of payment of any Performance Stock Award. The Committee may provide for
or, subject to such terms and conditions as the Committee may specify, may
permit a Participant to elect for the payment of any Performance

5

--------------------------------------------------------------------------------




Stock to be deferred to a specified date or event. The Committee may provide for
a Participant to have the option for his or her Performance Stock, or such
portion thereof as the Committee may specify, to be granted in whole or in part
in Shares or Stock Units.

        8.4    Discretionary Adjustments.    Notwithstanding satisfaction of any
performance goals, the number of Shares granted, issued, retainable and/or
vested under a Performance Stock Award on account of either financial
performance or personal performance evaluations may be reduced by the Committee
on the basis of such further considerations as the Committee in its sole
discretion shall determine.

SECTION 9.    RESTRICTED STOCK

        9.1    Restricted Stock Award.    Each Restricted Stock Award shall
contain provisions regarding (a) the number of Shares subject to such Award or a
formula for determining such, (b) the length of the restrictive period over
which the Restricted Stock Award shall vest or may ratably vest, provided that
such period shall be no shorter than three years, (c) forfeiture provisions, and
(d) such further terms and conditions, in each case not inconsistent with the
Plan as may be determined from time to time by the Committee.

        9.2.    Timing and Form of Payment.    The Committee shall determine the
timing of payment of any Restricted Stock Award. The Committee may provide for
or, subject to such terms and conditions as the Committee may specify, may
permit a Participant to elect for the payment of any Restricted Stock to be
deferred to a specified date or event. The Committee may provide for a
Participant to have the option for his or her Restricted Stock, or such portion
thereof as the Committee may specify, to be granted in whole or in part in
Shares or Stock Units.

        9.3    Discretionary Adjustments.    The number of Shares granted,
issued, retainable and/or vested under a Restricted Stock Award may be reduced
by the Committee on the basis of such further considerations as the Committee in
its sole discretion shall determine.

SECTION 10.    STOCK UNITS

        10.1    Stock Units.    A "Stock Unit" is a bookkeeping entry
representing an amount equivalent to the fair market value of one share of
Common Stock. Stock Units represent an unfunded and unsecured obligation of the
Corporation, except as otherwise provided for by the Committee.

        10.2    Grant of Stock Units.    Stock Units may be issued upon exercise
of Options, or in payment and satisfaction of any Share Award.

        10.3    Settlement of Stock Units.    Unless provided otherwise by the
Committee, settlement of Stock Units shall be made by issuance of Shares and
shall occur within 60 days after an Employee's termination of employment for any
reason. The Committee may provide for Stock Units to be settled in cash (at the
election of the Corporation or the Participant, as specified by the Committee)
and to be made at such other times as it determines appropriate or as it permits
a Participant to choose. The amount of Shares, or other settlement medium, to be
so distributed may be increased by an interest factor or by dividend
equivalents, which may be valued as if reinvested in Shares. Until a Stock Unit
is settled, the number of shares of Shares represented by a Stock Unit shall be
subject to adjustment pursuant to Section 12.

SECTION 11.    OTHER PROVISIONS APPLICABLE TO AWARDS

        11.1    Transferability.    Unless the agreement evidencing an Award (or
an amendment thereto authorized by the Committee) expressly states that the
Award is transferable as provided hereunder, no Award granted under the Plan,
nor any interest in such Award, may be sold, assigned, conveyed, gifted,
pledged, hypothecated or otherwise transferred in any manner prior to the
vesting or lapse of any and all restrictions applicable thereto, other than by
will or the laws of descent and distribution. The

6

--------------------------------------------------------------------------------



Committee may in its sole discretion grant an Award or amend an outstanding
Award to provide that the Award is transferable or assignable to a member or
members of the Employee's "immediate family," as such term is defined under
Exchange Act Rule 16a-1(e), or to a trust for the benefit solely of a member or
members of the Employee's immediate family, or to a partnership or other entity
whose only owners are members of the Employee's family, provided that (i) no
consideration is given in connection with the transfer of such Award, and
(2) following any such transfer or assignment the Award will remain subject to
substantially the same terms applicable to the Award while held by the Employee,
as modified as the Committee in its sole discretion shall determine appropriate,
and the Participant shall execute an agreement agreeing to be bound by such
terms.

        11.2    Qualifying Performance Criteria.    For purposes of this Plan,
the term "Qualifying Performance Criteria" shall mean any one or more of the
following performance criteria, either individually, alternatively or in any
combination, applied to either the Corporation as a whole or to a business unit
or subsidiary, either individually, alternatively or in any combination, and
measured either annually or cumulatively over a period of years, on an absolute
basis or relative to a pre-established target, to previous years' results or to
a designated comparison group, in each case as specified by the Committee in the
Award: (a) cash flow, (b) "core cash" earnings per share (including earnings
before interest, taxes, depreciation and amortization), (c) return on equity,
(d) total stockholder return, (e) return on capital, (f) return on assets or net
assets, (g) revenue, (h) "core cash" income or net income, (i) "core cash"
operating income or net operating income, (j) operating profit or net operating
profit, (k) operating margin, (l) return on operating revenue, (m) market share,
(n) loan volume and (o) overhead or other expense reduction. The Committee may
appropriately adjust any evaluation of performance under a Qualifying
Performance Criteria to exclude any of the following events that occurs during a
performance period: (i) asset write-downs, (ii) litigation or claim judgments or
settlements, (iii) the effect of changes in tax law, accounting principles or
other laws or provisions affecting reported results, (iv) accruals for
reorganization and restructuring programs, and (v) any extraordinary
non-recurring items as described in Accounting Principles Board Opinion No. 30
and/or in management's discussion and analysis of financial condition and
results of operations appearing in the Corporation's annual report to
stockholders for the applicable year.

        11.3    Dividends.    Unless otherwise provided by the Committee, no
adjustment shall be made in Shares issuable under Awards on account of cash
dividends that may be paid or other rights that may be issued to the holders of
Shares prior to their issuance under any Award. The Committee shall specify
whether dividends or dividend equivalent amounts shall be paid to any
Participant with respect to the Shares subject to any Award that have not vested
or been issued or that are subject to any restrictions or conditions on the
record date for dividends.

        11.4    Agreements Evidencing Awards.    The Committee shall, subject to
applicable law, determine the date an Award is deemed to be granted, which for
purposes of this Plan shall not be affected by the fact that an Award is
contingent on subsequent stockholder approval of the Plan. The Committee or,
except to the extent prohibited under applicable law, its delegate(s) may
establish the terms of agreements evidencing Awards under this Plan and may, but
need not, require as a condition to any such agreement's effectiveness that such
agreement be executed by the Participant and that such Participant agree to such
further terms and conditions as specified in such agreement. The grant of an
Award under this Plan shall not confer any rights upon the Participant holding
such Award other than such terms, and subject to such conditions, as are
specified in this Plan as being applicable to such type of Award (or to all
Awards) or as are expressly set forth in the Agreement evidencing such Award.

        11.5    Tandem Stock or Cash Rights.    Either at the time an Award is
granted or by subsequent action, the Committee may, but need not, provide that
an Award shall contain as a term thereof, a right, either in tandem with the
other rights under the Award or as an alternative thereto, of the Participant to
receive, without payment to the Corporation, a number of Shares, cash or a
combination thereof, the amount of which is determined by reference to the value
of the Award.

7

--------------------------------------------------------------------------------




        11.6    Termination of Employment.    At the time of the grant of an
Award, the Committee may provide that upon an Award holder's termination of
employment on account of death, Disability or Involuntary Termination, as those
terms are defined herein, all unvested Awards held by the Award holder shall
vest. "Disability" means total and permanent disability within the meaning of
the Corporation's long-term disability policy applicable at the time to the
Award holder, as may be amended from time to time. "Involuntary Termination'
means termination of employment due to job abolishment.

        11.7    Misconduct.    At the time of the grant of an Award, the
Committee may provide that if the Award holder engages in Misconduct, as defined
herein, the Award, whether vested or unvested, is forfeited. Whether an Award
holder has engaged in Misconduct will be determined by the Corporation's senior
human resources officer or his or her designee. Misconduct is defined as an act
of embezzlement, fraud, dishonesty, nonpayment of any obligation owed to the
Corporation, breach of fiduciary duty or deliberate disregard of Corporation
rules; an unauthorized disclosure of any Corporation trade secret or
confidential information; any conduct constituting unfair competition; inducing
any customer of the Corporation to breach a contract with the Corporation or any
principal for whom the Corporation acts as agent to terminate such agency
relationship; or engaging in any other act or conduct proscribed by the senior
human resources officer as Misconduct.

SECTION 12.    CHANGES IN CAPITAL STRUCTURE

        If the outstanding securities of the class then subject to this Plan are
increased, decreased or exchanged for or converted into cash, property or a
different number or kind of shares or securities, or if cash, property or shares
or securities are distributed in respect of such outstanding securities, in
either case as a result of a reorganization, merger, consolidation,
recapitalization, restructuring, reclassification, dividend (other than a
regular, quarterly cash dividend) or other distribution, stock split, reverse
stock split, spin-off or the like, or if substantially all of the property and
assets of the Corporation are sold, then, unless the terms of such transaction
shall provide otherwise, the Committee shall make appropriate and proportionate
adjustments in (i) the number and type of shares or other securities or cash or
other property that may be acquired pursuant to Awards theretofore granted under
this Plan and the exercise or settlement price of such Awards, provided,
however, that such adjustment shall be made in such a manner that will not
affect the status of any Award intended to qualify as an ISO under Code
Section 422 or as "performance based compensation" under Code Section 162(m),
and (ii) the maximum number and type of shares or other securities that may be
issued pursuant to such Awards thereafter granted under this Plan.

SECTION 13.    CHANGE OF CONTROL

        13.1    Effect of Change of Control.    The Committee may through the
terms of the Award or otherwise provide that any or all of the following shall
occur, either immediately upon the Change of Control or a Change of Control
Transaction, or upon termination of the Employee's employment within twenty-four
(24) months following a Change of Control or a Change of Control Transaction:
(a) in the case of an Option, the Participant's ability to exercise any portion
of the Option not previously exercisable, (b) in the case of an Incentive Bonus,
the right to receive a payment equal to the target amount payable or, if
greater, a payment based on performance through a date determined by the
Committee prior to the Change of Control, and (c) in the case of Shares issued
in payment of any Incentive Bonus, and/or in the case of Performance Stock or
Stock Units, the lapse and expiration on any conditions to the grant, issuance,
retention, vesting or transferability of, or any other restrictions applicable
to, such Award. The Committee also may, through the terms of the Award or
otherwise, provide for an absolute or conditional exercise, payment or lapse of
conditions or restrictions on an Award which shall only be effective if, upon
the announcement of a Change of Control Transaction, no provision is made in
such Change of Control Transaction for the exercise, payment or lapse of

8

--------------------------------------------------------------------------------




conditions or restrictions on the Award, or other procedure whereby the
Participant may realize the full benefit of the Award.

        13.2    Definitions.    Unless the Committee or the Board shall provide
otherwise, "Change of Control" shall mean an occurrence of any of the following
events: (a) an acquisition (other than directly from the Corporation) of any
voting securities of the Corporation (the "Voting Securities") by any "person or
group" (within the meaning of Section 13(d)(3) or 14(d)(2) of the Exchange Act)
other than an employee benefit plan of the Corporation, immediately after which
such Person has "Beneficial Ownership" (within the meaning of Rule 13d-3 under
the Exchange Act) of more than fifty percent (50%) of the combined voting power
of the Corporation's then outstanding Voting Securities; (b) approval by the
stockholders of (i) a merger, consolidation or reorganization involving the
Corporation, unless the Corporation resulting from such merger, consolidation or
reorganization (the "Surviving Corporation") shall adopt or assume this Plan and
a Participant's Awards under the Plan and either (A) the stockholders of the
Corporation immediately before such merger, consolidation or reorganization own,
directly or indirectly immediately following such merger, consolidation or
reorganization, at least seventy-five percent (75%) of the combined voting power
of the Surviving Corporation in substantially the same proportion as their
ownership immediately before such merger, consolidation or reorganization, or
(B) at least a majority of the members of the Board of Directors of the
Surviving Corporation were directors of the Corporation immediately prior to the
execution of the agreement providing for such merger, consolidation or
reorganization, or (ii) a complete liquidation or dissolution of the
Corporation; or (c) such other events as the Committee or the Board from time to
time may specify. "Change of Control Transaction" shall include any tender
offer, offer, exchange offer, solicitation, merger, consolidation,
reorganization or other transaction which is intended to or reasonably expected
to result in a change of control.

SECTION 14.    TAXES

        14.1    Withholding Requirements.    The Committee may make such
provisions or impose such conditions as it may deem appropriate for the
withholding or payment by the Employee or Participant, as appropriate, of any
taxes which it determines are required in connection with any Awards granted
under this Plan, and a Participant's rights in any Award are subject to
satisfaction of such conditions.

        14.2    Payment of Withholding Taxes.    Notwithstanding the terms of
Section 14.1 hereof, the Committee may provide in the agreement evidencing an
Award or otherwise that all or any portion of the taxes required to be withheld
by the Corporation or, if permitted by the Committee, desired to be paid by the
Participant, in connection with the exercise of a Non-qualified Option or the
exercise, vesting, settlement or transfer of any other Award shall be paid or,
at the election of the Participant, may be paid by the Corporation withholding
Shares otherwise issuable or subject to such Award, or by the Participant
delivering previously owned Shares, in each case having a fair market value
equal to the amount required or elected to be withheld or paid. Any such
elections are subject to such conditions or procedures as may be established by
the Committee and may be subject to disapproval by the Committee.

SECTION 15.    AMENDMENTS OR TERMINATION

        The Board may amend, alter or discontinue the Plan or any agreement
evidencing an Award made under the Plan, but no such amendment shall, without
the approval of the shareholders of the Corporation:

        (a)   materially increase the number of shares that may be issued under
the Plan;

        (b)   permit granting of stock options at less than fair market value;

        (c)   reduce or adjust downward the exercise price of outstanding
options, whether through amendment, cancellation or replacement grants, or any
other means;

9

--------------------------------------------------------------------------------




        (d)   impair the rights of any award holder without his or her consent;

        (e)   change the class of individuals eligible for the Plan

        (f)    extend the term of the Plan; and

        (g)   otherwise amend the Plan in any manner if not permitted to do so
by law or the NYSE listing requirements without shareholder approval.

SECTION 16.    COMPLIANCE WITH OTHER LAWS AND REGULATIONS.

        The Plan, the grant and exercise of Awards thereunder, and the
obligation of the Corporation to sell, issue or deliver Shares under such
Awards, shall be subject to all applicable federal, state and foreign laws,
rules and regulations and to such approvals by any governmental or regulatory
agency as may be required. The Corporation shall not be required to register in
a Participant's name or deliver any Shares prior to the completion of any
registration or qualification of such Shares under any federal, state or foreign
law or any ruling or regulation of any government body which the Committee
shall, in its sole discretion, determine to be necessary or advisable. This Plan
is intended to constitute an unfunded arrangement for a select group of
management or other key employees.

        No Option shall be exercisable unless a registration statement with
respect to the Option is effective or the Corporation has determined that such
registration is unnecessary. Unless the Awards and Shares covered by this Plan
have been registered under the Securities Act of 1933, as amended, or the
Corporation has determined that such registration is unnecessary, each person
receiving an Award and/or Shares pursuant to any Award may be required by the
Corporation to give a representation in writing that such person is acquiring
such Shares for his or her own account for investment and not with a view to, or
for sale in connection with, the distribution of any part thereof.

SECTION 17.    OPTION GRANTS BY SUBSIDIARIES

        In the case of a grant of an option to any eligible Employee employed by
a subsidiary, such grant may, if the Committee so directs, be implemented by the
Corporation issuing any subject shares to the subsidiary, for such lawful
consideration as the Committee may determine, upon the condition or
understanding that the subsidiary will transfer the shares to the option holder
in accordance with the terms of the option specified by the Committee pursuant
to the provisions of the Plan. Notwithstanding any other provision hereof, such
option may be issued by and in the name of the subsidiary and shall be deemed
granted on such date as the Committee shall determine.

SECTION 18.    NO RIGHT TO COMPANY EMPLOYMENT

        Nothing in this Plan or as a result of any Award granted pursuant to
this Plan shall confer on any individual any right to continue in the employ of
the Corporation or interfere in any way with the right of the Corporation to
terminate an individual's employment at any time. The Award agreements may
contain such provisions as the Committee may approve with reference to the
effect of approved leaves of absence.

SECTION 19.    EFFECTIVENESS AND EXPIRATION OF PLAN

        The Plan shall be effective on May 13, 2004. All Awards granted under
this Plan are subject to, and may not be exercised before, the approval of this
Plan by the stockholders prior to the first anniversary date of the effective
date of the Plan, by the affirmative vote of the holders of a majority of the
outstanding shares of the Corporation present, or represented by proxy, and
entitled to vote, at a meeting of the Corporation's stockholders or by written
consent in accordance with the laws of the State of Delaware; provided that if
such approval by the stockholders of the Corporation is not forthcoming, all
Awards previously granted under this Plan shall be void. No Awards shall be
granted pursuant to the Plan after May 31, 2009.

10

--------------------------------------------------------------------------------




SECTION 20.    NON-EXCLUSIVITY OF THE PLAN

        Neither the adoption of the Plan by the Board nor the submission of the
Plan to the stockholders of the Corporation for approval shall be construed as
creating any limitations on the power of the Board or the Committee to adopt
such other incentive arrangements as it or they may deem desirable, including
without limitation, the granting of restricted stock or stock options otherwise
than under the Plan, and such arrangements may be either generally applicable or
applicable only in specific cases.

SECTION 21.    GOVERNING LAW

        This Plan and any agreements hereunder shall be interpreted and
construed in accordance with the laws of the State of Delaware and applicable
federal law. The Committee may provide that any dispute as to any Award shall be
presented and determined in such forum as the Committee may specify, including
through binding arbitration. Any reference in this Plan or in the agreement
evidencing any Award to a provision of law or to a rule or regulation shall be
deemed to include any successor law, rule or regulation of similar effect or
applicability.

11

--------------------------------------------------------------------------------





QuickLinks


SLM CORPORATION INCENTIVE PLAN
